                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

NANCY WOODS,                                 )
                                             )
       Plaintiff(s),                         )
                                             )
       vs.                                   )       Case No. 4:19-cv-01401-SRC
                                             )
THE CIRCUIT ATTORNEY’S OFFICE                )
OF THE CITY OF ST. LOUIS, ET AL.,            )
                                             )
       Defendant(s).

                               MEMORANDUM AND ORDER

       This matter comes before the Court on Plaintiff Nancy Woods’s [45] Motion to Compel

Answers to Deposition Questions, [46] Motion to Order Defendant Gardner to Complete

Deposition, and [47] Motion for Sanctions.

       The Court denies [45] the Motion to Compel Answers to Deposition Questions and [46]

Motion to Order Defendant Gardner to Complete Deposition. The Court denies, in part, [47] the

Motion for Sanctions. The Court hereby directs the Parties to submit additional briefing on one

issue raised in the Motion for Sanctions, described in detail below:

       Regarding Issue No. 2 in Woods’s Motion for Sanctions, the Parties shall submit written

responses to the following questions no later than April 8, 2020. In accordance with the

undersigned’s requirements regarding discovery disputes, each party’s written submission must

not exceed two pages, single-spaced.

1.     Did Defendants produce at least the “form showing the employee was terminated” for all

       terminated employees, or are there individuals for whom no documents at all were

       produced?



                                                 1
2.     If only the form was produced for certain individuals, do other responsive documents

       exist?

3.     Defendants represent “any non-privileged documents in any personnel file that related or

       pertained to a termination were produced.” Were other documents withheld on the basis

       of privilege? Was a privilege log produced?

4.     Related to the above, how are Defendants defining “related or pertain[ing] to”

       termination?

5.     Why, if the Parties met and conferred as required by the undersigned’s Judge’s

       Requirements, did Woods never identify for Defendants the seven individuals at issue?

The Court denies [47] Woods’s Motion for Sanctions as to Issue No. 4. Woods represents that

she does not pursue sanctions as to Issues 1 or 3 “at this time.” Thus, to the extent necessary, the

Court denies the Motion for Sanctions on those issues.

       Accordingly,

       IT IS HEREBY ORDERED that [45] Plaintiff’s Motion to Compel Answers to

Deposition Questions, and [46] Motion to Order Defendant Gardner to Complete Deposition are

DENIED.

       IT IS FURTHER ORDERED that [47] Plaintiff’s Motion for Sanctions is DENIED, in

part, and held in abeyance pending additional briefing, in part, as set forth more fully herein.


So Ordered this 3rd day of April, 2020.



                                              STEPHEN R. CLARK
                                              UNITED STATES DISTRICT JUDGE




                                                 2
